IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41953 & 41954

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 364
                                                )
       Plaintiff-Respondent,                    )   Filed: February 23, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JEREMY MICHAEL MEYER,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgments of conviction and aggregate unified sentences of fifteen years, with
       minimum periods of confinement of three years, for possession of a controlled
       substance with the intent to deliver, two counts of unlawful possession of a
       firearm, and being a persistent violator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 41953, Jeremy Michael Meyer pled guilty to possession of a controlled
substance with intent to deliver, I.C. § 37-2732(a), and unlawful possession of a firearm, I.C. §
18-3316. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Meyer to a unified term of ten years, with a minimum period of confinement of three
years, for possession of a controlled substance with the intent to deliver, and to a concurrent
determinate term of three years for unlawful possession of a firearm.

                                                1
       In Docket No. 41954, Meyer was found guilty by a jury of unlawful possession of a
firearm and admitted to being a persistent violator, I.C. § 19-2514. The district court sentenced
Meyer to a unified term of fifteen years, with a minimum period of confinement of three years,
to run concurrent with his sentences in Docket No. 41953. Meyer appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Meyer’s judgments of conviction and sentences are affirmed.




                                                   2